SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURUTIES EXCHANGE ACT OF 1934 For the fiscal quarterly period ended September 30, 2011 Commission file number 000-53851 CommerceTel Corporation (Exact Name of Registrant as Specified in Its Charter) Nevada 26-3439095 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 8929 Aero Drive, Suite E San Diego, CA92123 (Address of Principal Executive Offices & Zip Code) (866) 622-4261 (Telephone Number) Dennis Becker CommerceTel Corporation. 8929 Aero Drive, Suite E San Diego, CA92123 Telephone & Facsimile (866) 622-4261 (Name, Address and Telephone Number of Agent for Service) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to section12(g) of the Act: Common Stock, $.001par value Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox As of November 14, 2011, the registrant had 22,514,308 shares of common stock issued and outstanding. EXPLANATORY NOTE The purpose of this Amendment No. 1 to CommerceTel Corporation’s Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2011, filed with the Securities and Exchange Commission on November 14, 2011 (the “Form 10-Q”), is solely to correct errors in and to furnishrevised XBRL Documents in Exhibit 101 to the Form 10-Q. Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. -1- Part II Other Information Item 6. Exhibits. The exhibits listed in the Exhibit Index immediately preceding the exhibits are filed as part of this Quarterly Report on Form10-Q and such Exhibit Index is incorporated herein by reference. -2- Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized CommerceTel Corporation Date: November 21, 2011 By: /s/Dennis Becker Dennis Becker Chief Executive Officer (Principal Executive Officer) -3- Table of Contents Exhibit Index Exhibit Number Description 31.1 Certification of Dennis Becker, Chief Executive Officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* 32.1 Certification of Dennis Becker, Chief Executive Officer, and Matthew Szot, Chief Financial Officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002* 101.INS 101.SCH 101.CAL 101.DEF 101.LAB 101.PRE XBRL Instance Document** XBRL Taxonomy Extension Schema** XBRL Taxonomy Extension Calculation Linkbase** XBRL Taxonomy Extension Definition Linkbase** XBRL Taxonomy Extension Label Linkbase** XBRL Taxonomy Extension Presentation Linkbase** * Incoporated by reference to CommerceTel Corporation's Quarterly Report on Form 10-Q for the quarter ended September 30, 2011. ** Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933 or Section 18 of the Securities Exchange Act of 1934 and otherwise are not subject to liability.
